Name: Commission Regulation (EEC) No 1050/90 of 27 April 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4 . 90 Official Journal of the European Communities No L 110/3 COMMISSION REGULATION (EEC) No 1050/90 of 27 April 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application 3153/85 in the period 18 to 24 April for the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Spain, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : - 1 . The column headed 'Spain' in Parts 1 , 3 , 5, 7 and 8 of Annex I is replaced by that in Annex I hereto . 2 . Annex II is replaced by Annex II hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 978/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No Article 2 This Regulation shall enter into force on 30 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164, 24. 6 . 1985 , p. 6 . ') OJ No L 182, 3 . 7 . 1987 , p . 1 . J) OJ No L 188 , 1 . 7 . 1989, p . 1 . 4) OJ No L 103 , 23 . 4 . 1990 , p . 3, s) OJ No L 310 , 21 . 11 . 1985, p. 4 . *) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 110/4 Official Journal of the European Communities 30 . 4 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I I II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc III-III  1 000 kg - 0709 90 60 l IIIl 571,09 0712 90 19 Il 571,09 1001 10 10 IlIIIl 708,10 1001 10 90 Il Il 708,10 1001 90 91 IlIl 571,09 1001 90 99 l 571,09 1002 00 00 Il\\\ 542,53 1003 00 10 \ 542,53 1003 00 90 IlIl 542,53 1004 00 10 Il l 520,83 1004 00 90 II 520,83 1005 10 90 II 571,09 1005 90 00 II 571,09 1007 00 90 \ 542,53 1008 20 00 II\ 542,53 1101 00 00 IlI I 692,37 1102 10 00 IIII 652,40 1102 20 10 Il I 799,52 1102 20 90 l 256,99 1102 90 10 || 553,38 1102 90 30 II \ 531,25 1102 90 90 11-1 7285 553,38 11-1 7286 l I 553,38 1103 11 10 l \ \ 885,83 1103 11 90 \ IlII\ 747,76 1103 12 00 \ 729,17 1103 13 11 11-2 7287 828,08 1103 13 19 11-3 7288 828,08 \ 11-3 7289 828,08 1103 13 90 I \ \ 582,51 1103 19 10 I \ l 553,38 1103 19 30 l I l 759,55 1103 19 90 11-1 7285 \ \ 553,38 11-1 7286 \ 553,38 1103 21 00 I \ l 582,51 1103 29 10 I I l 553,38 1103 29^20 \ \ l 553,38 30 . 4 . 90 Official Journal of the European Communities No L 110/5 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 1210 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1 104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 2999 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 110710 99 1107 20 00 1108 11 00  1 000 kg  531,25 582,51 553,38 553,38 553,38 759,55 531,25 937.50 582.51 553,38 628,19 553,38 553,38 553,38 759,55 868,05 553,38 531,25 937.50 729,17 531,25 531,25 582.51 582,51 582,51 582,51 553,38 553,38 553,38 582,51 553,38 553,38 553,38 582,51 553,38 ' 553,38 553,38 428,31 171,33 1 016,53 759,54 965,71 721,57 840,93 965,14 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 No L 110/6 Official Journal of the European Communities 30 . 4. 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  1 000 kg - 1108 11 00 11-5 7295 O 965,14 1108 12 00 11-5 7294 Il 862,34 11-5 7295 O 862,34 1108 13 00 11-6 7296 Il 862,34 11-6 7297 862,34 1108 14 00 11-5 7294 \ 862,34 11-5 7295 862,34 1108 19 90 11-5 7294 III 862,34 11-5 7295 O 862,34 1109 00 00 \ l \ 1 313,50 1702 30 91 17-9 7318 l 1 125,04 1702 30 99 17-9 7318 \ I. 862,34 1702 40 90 \ \ I 862,34 1702 90 50 \ I \ 862,34 1702 90 75 \ I \ 1 176,44 1702 90 79 \ \ \ I 822,36 2106 90 55 \ \ \ 862,34 2302 10 10 23-1 7622 I  .. 23-1 7623 l 235,86 2302 10 90 \ \ \ 488,56 2302 20 10 \ \ 235,86 2302 20 90 \ \ 488,56 2302 30 10 \ \ 235,86 2302 30 90 \ I \ 505,41 2302 40 10 I \ 235,86 2302 40 90 I I I ' 505,41 2303 10 11 l l 1 142,17 230910 11 23-2 7624 o  23-2 7625 o 68,53 2309 10 13 23-8 7541 oo  23-8 7542 oo 1 037,81 23-8 7543 oo 2 075,62 23-8 7547 oo  23-8 7548 oo \ 1 636,03 23-8 7549 oo 3 272,05 I 23-8 7550 oo 68,53 23-8 7551 oo 1 106,34 23-8 7552 oo 2 144,15 23-8 7629 oo 68,53 23-8 7630 oo 1 704,56 23-8 7631 oo 3 340,58 2309 10 31 23-3 7624 o  23-3 7691 o 217,01 2309 10 33 23-9 7541 oo  23-9 7542 oo. 1 037,81 30. 4 . 90 Official Journal of the European Communities No L 110/7 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||IIli  1 000 kg - 2309 10 33 23-9 7543 OO \ 2 075,62 23-9 7547  23-9 7548 oo 1 636,03 23-9 7549 3 272,05 23-9 7645 00 217,01 23-9 7646 00 1 254,82 23-9 7647 00 2 292,63 23-9 7651 \ 217,01 23-9 7652 (2X'T ] 1 853,04 \ 23-9 7653 (T) 3 489,06 2309 10 51 23-4 7624  - \ 23-4 7692 o 428,31 2309 10 53 23-10 7541 00  23-10 7542 00 \ 1 037,81 23-10 7543 00 2 075,62 23-10 7547 oo  23-10 7548 oo 1 636,03 23-10 7549 oo 3 272,05 23-10 7654 oo 428,31 23-10 7655 )f) 1 466,12 23-10 7656 00 2 503,93 I 23-10 7660 00 428,31 23-10 7661 00 I 2 064,34 23-10 7662 oo 3 700,36 2309 90 31 23-5 7624 o  . 23-5 7693 o L 68,53 2309 90 33 23-11 7541 oo  23-11 7542 oo 1 037,81 23-11 7543 oo 2 075,62 23-11 7547  23-11 7548 oo 1 636,03 23-11 7549 oo L 3272,05 23-11 7663  OO 68,53 23-11 7664 oo L 1 106,34 I 23-11 7665 oo 2 144,15 1 23-11 7669 oo 68,53 23-11 7670 oo 1 704,56 23-11 7671 00 3 340,58 2309 90 41 23-6 7624  I 23-6 7694 o 217,01 2309 90 43 23-12 7541 00  23-12 7542 (W)] 1 037,81 I 23-12 7543 oo 2 075,62 23-12 7547 oo  - 23-12 7548 oo 1 636,03 No L 110/8 Official Journal of the European Communities 30. 4 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  1 000 kg - 2309 90 43 23-12 7549 OO h 3 272,05 l 23-12 7672 oo 217,01 23-12 7673 oo 1 254,82 l 23-12 7674 oo 2 292,63 23-12 7678 OO I 217,01 23-12 7679 oo 1 853,04 l 23-12 7680 oo 3 489,06 2309 90 51 23-7 7624 0  23-7 7695 o 428,31 2309 90 53 23-13 7541 oo  \ 23-13 7542 oo 1 037,81 23-13 7543 oo 2 075,62 \ 23-13 7547 oo  23-13 7548 oo 1 636,03 23-13 7549 oo 3 272,05 \ 23-13 7681 oo 428,31 l 23-13 7682 oo 1 466,12 \ 23-13 7683 oo 2 503,93 23-13 7687 oo 428,31 23-13 7688 00 2 064,34 l 23-13 7689 00 3 700,36 l ( l) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 30 . 4 . 90 Official Journal of the European Communities No L 110/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Tabe NotesGN code Additionalcode Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 " Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg Jive weight - (') o O (l) 722,06 722,06 722,06 722,06 722,06  100 kg net weight - o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 5010 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 1 371,91 1 371,91 1 371,91 1 371,91 1 097,53 1 097,53 1 646,30 1 646,30 1 097,53 1 877,36 1 220,28 1 220,28 195,25 195,25 976,22 305,07 305,07 1 525,35 976,22 1 525,35 1 525,35 305,07 1 525,35 1 877,36 1 525,35 1 097,53 1 566,87 1 566,87 1 566,87 1 566,87 938,68 628,19 628,19 O 0 (2) OO O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 Nq L 110/ 10 Official Journal of the European Communities 30 . 4 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities ol the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competenl authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competenl authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 30 . 4 . 90 Official Journal of the European Communities No L 110/ 11 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1  100 kg  a + e 1 036,26 533,68 1 036,26 d + f d + f a + c 533,68 a + c a+c . a+c a + c a+c+f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 a+c a+c+f a+c a+c a+c a+ c+ f a + c+ f a + c + f 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2: 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 533,68 1 036,26 533,68 a + c a + c d + f a+c+f a+ c+ f a + c a+ c a+ c a + c+ f a+c+f a + c+f Official Journal of the European Communities 30 . 4 . 90No L 110/ 12 CN code Table Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Additional code Notes  100 kg  a + c a + c a+ c a + c a + c a+ c a + c+ f a + c+ f a + c+f a+ c + f a + c + f a+c+f 600.59 615.60 703,84 721,43 869.61 891,36 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 | 04-8 1 454,21 1 490,56 b x coef b x coef b x coef b 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 0406 30 31 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7198 7214 7225 7280 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 b x coef 1 334,57 1 411,97 917,52 1 109,12 417,05 565,51 1 411,97 1 109,12 565,51 1 411,97 1 938,93 506,13 740,09 1 073,76 1 273,37 04-9 04-9 D4-10 34-10 D4-10 34-10 04-10 34-10 30 . 4 . 90 Official Journal of the European Communities No L 110/ 13 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l  100 kg - 0406 30 31 04-10 7236 506,13 04-10 7237 II 740,09 04-10 7238 II 1 073,76 0406 30 39 04-10 7235 \  04-10 7238 \ 1 073,76 04-10 7239 1 273,37 0406 30 90 \ \ II 1 273,37 0406 40 00 04-11 7240  04-11 7241 1 322,51 0406 90 11 04-12 7242 Il 1 109,12 04-12 7243 III  04-12 7244 1 334,57 04-12 7245 1 411,97 04-12 7246 Il 917,52 04-12 7247 1 109,12 0406 90 13 04-13 7248  04-13 7250 Il\ 1 649,87 0406 90 15 04-13 7248 Il  04-13 7250 li 1 649,87 0406 90 17 04-13 7248 Il  04-13 7249 \ 1 109,12 04-13 7250 \ 1 649,87 0406 90 19 IIIIIl  0406 90 21 04-14 7251 Il  04-14 7252 1 500,51 0406 90 23 04-15 7254 \\  l 04-15 7255 1 334,57 04-15 7256 Il 1 411,97 04-15 7257 Il 917,52 04-15 7258 1 109,12 0406 90 25 04-15 7254 \\  04-15 7255 1 334,57 04-15 7256 li 1 411,97 04-15 7257 li 917,52 04-15 7258 Il 1 109,12 0406 90 27 04-15 7254 Il\  04-15 7255 Il 1 334,57 04-15 7256 Il\ 1 411,97 04-15 7257 Il\ 917,52 04-15 7258 Ill 1 109,12 0406 90 29 04-15 7253 Il\  04-15 7254 \\l  04-15 7255 l 1 334,57 04-15 7256 Il 1 411,97 04-15 7257 Il 917,52 No L 110/ 14 Official Journal of the European Communities 30. 4 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li  100 kg  0406 90 29 04-15 7258 1 109,12 l 0406 90 31 04-15 7253  ¢ &gt; 04-15 7254  04-15 7255 1 334,57 l 04-15 7256 1 411,97 04-15 7257 917,52 04-15 .7258 1 109,12 0406 90 33 04-15 7253 l   04-15 7254 \  04-15 7255 \ L 1 334,57 04-15 7256 I 1 411,97 04-15 7257 \ L 917,52 04-15 7258 I L 1 109,12 0406 90 35 04-16 7259 I  04-16 7274 I 1 334,57 \ l 04-16 7277 \ 1 411,97 04-16 7278 I 917,52 04-16 7279 l 1 109,12 \ 0406 90 37 04-16 7259 I  l 04-16 7274 1 334,57 ' 04-16 7277 I 1 411,97 04-16 7278 I 917,52 ' 04-16 7279 l 1 109,12 0406 90 39 04-15 7254 I  04-15 7255 I ' 1 334,57 04-15 7256 I 1 411,97 04-15 7257 I 917,52 04-15 7258 I 1 109,12 0406 90 50 04-15 7253 I  04-15 7254 I  04-15 7255 I 1 334,57 04-15 7256 I 1 411,97 04-15 7257 I 917,52 04-15 7258 I 1 109,12 l 0406 90 61 \ \ I  0406 90 63 I  0406 90 69 I 1 938,93 0406 90 71 04-8 7226 I  04-8 7227 I 1 334,57 .I 04-8 7228 : I 1 411,97 04-8 7229 I 917,52 04-8 7230 1 109,12 0406 90 73 04-16 7259  04-16 7274 I 1 334,57 l 04-16 7277 \ 1 411,97 30. 4. 90 Official Journal of the European Communities No L 110/ 15 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ - 100 kg ­ 0406 90 73 04-16 7278 I 917,52 04-16 7279 \ 1 109,12 0406 90 75 04-16 7259 \ X  04-16 7274 \ 1 334,57 04-16 7277 \ 1 411,97 04-16 7278 \ 917,52 04-16 7279 \ 1 109,12 0406 90 77 04-16 7259 \  04-16 7274 \ 1 334,57 04-16 7277 \ 1 411,97 04-16 7278 \ 917,52 04-16 7279 \ 1 109,12 0406 90 79 04-16 7259 \  04-16 7274 II 1 334,57 04-16 7277 1 411,97 04-16 7278 \ 917,52 04-16 7279 1 109,12 0406 90 81 04-16 7259  04-16 7274 1 334,57 04-16 7277 II 1 411,97 04-16 7278 \ 917,52 04-16 7279 Il 1 109,12 0406 90 83  0406 90 85 04-16 7259  04-16 7274 \ 1 334,57 04-16 7277 \ 1 411,97 \ 04-16 7278 Il 917,52 04-16 7279 1 109,12 0406 90 89 04-15 7253 .  04-15 7254 II  04-15 7255 Il 1 334,57 04-15 7256 I 1 411,97 04-15 7257 917,52 04-15 7258 1 109,12 0406 90 91 04-8 7226 Il 04-8 7231 417,05 04-8 7232 565,51 0406 90 93 04-8 7226 Il  04-8 7231 417,05 04-8 7232 Il 565,51 0406 90 97 04-8 7226 L  04-8 7228 1 411,97 04-8 7230 \ 1 109,12 \ 04-8 7232 \ 565,51 0406 90 99 04-8 7226 \  No L 110/ 16 Official Journal of the European Communities 30 . 4. 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ ||  100 kg  0406 90 99 04-8 7228 1 411,97 04-8 7230 1 109,12 \ 04-8 7232 565,51 2309 10 15 23-14 7553 103,78 23-14 7554 Il\ 207,56 l 23-14 7555 I 311,34 23-14 7556 389,18 23-14 7557 \ I 435,88 23-14 7558 \ 467,01 23-14 7579 163,60 I 23-14 7580 \ 327,21 23-14 7581 I 490,81 23-14 7582 613,51 23-14 7583 \ 687,13 23-14 7584 \ 736,21 23-14 7885  2309 10 19 23-14 7553 ' 103,78 l 23-14 7554 \ 207,56 23-14 7555 l 311,34 23-14 7556 I 389,18 23-14 7557 I 435,88 l 23-14 7558 I I 467,01 l 23-14 7579 I 163,60 l 23-14 7580 I 327,21 23-14 7581 I 490,81 23-14 7582 I 613,51 23-14 7583 I 687,13 23-14 7584 I 736,21 23-14 7885 I  2309 10 39 23-14 7553 I 103,78 23-14 7554 I 207,56 23-14 .7555 I 311,34 23-14 7556 I 389,18 23-14 7557 I 435,88 23-14 7558 I 467,01 23-14 7579 I 163,60 I 23-14 7580 I 327,21 23-14 7581 I 490,81 23-14 7582 613,51 23-14 7583 I 687,13 23-14 7584 736,21 23-14 7885 2309 10 59 23-14 7553 I 103,78 23-14 7554 207,56 I 23-14 7555 311,34 30 . 4. 90 Official Journal of the European Communities No L 110/17 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \  100 kg  2309 10 59 23-14 7556 \ 389,18 23-14 7557 435,88 23-14 7558 467,01 23-14 7579 163,60 23-14 7580 327,21 23-14 7581 490,81 23-14 7582 613,51 23-14 7583 II 687,13 23-14 7584 \ 736,21 23-14 7885 l  2309 10 70 23-14 7553 \ 103,78 23-14 7554 l 207,56 l 23-14 7555 \ I 311,34 23-14 7556 389,18 23-14 7557 435,88 23-14 7558 467,01 23-14 7579 163,60 1 23-14 7580 II 327,21 23-14 7581 II 490,81 23-14 7582 613,51 23-14 7583 687,13 23-14 7584 736,21 23-14 7885  2309 90 35 23-14 7553 Il 103,78 23-14 7554 Il 207,56 23-14 7555 II 311,34 23-14 7556 389,18 23-14 7557 435,88 23-14 7558 \ 467,01 23-14 7579 \ 163,60 23-14 7580 II 327,21 23-14 7581 II 490,81 1 23-14 7582 613,51 23-14 7583 687,13 \ 23-14 7584 736,21 l 23-14 7885  2309 90 39 23-14 : 7553 103,78 23-14 7554 \ 207,56 23-14 7555 I 311,34 23-14 7556 \ 389,18 23-14 7557 \ 435,88 I 23-14 7558 \ 467,01 l 23-14 7579 \ 163,60 23-14 7580 I \ 327,21 23-14 7581 \ 490,81 No L 110/ 18 Official Journal of the European Communities 30 . 4.90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg I 2309 90 39 23-14 7582 Il\ 613,51 I 23-14 7583 I 687,13 23-14 7584 Il 736,21 23-14 7885 \ \  ' 2309 90 49 23-14 7553 Il\ 103,78 23-14 7554 207,56 1 \ 23-14 7555 311,34 23-14 7556 389,18 l 23-14 7557 435,88 l 23-14 7558 467,01 l 23-14 7579 \ I 163,60 23-14 7580 \ \ 327,21 l 23-14 7581 490,81 \ 23-14 7582 \ 613,51 23-14 7583 l 687,13 23-14 7584 \ 736,21 23-14 7885 l  l 2309 90 59 23-14 7553 \ 103,78 23-14 7554 \ 207,56 l 23-14 7555 l 311,34 l 23-14 7556 \ 389,18 23-14 7557 \ ' 435,88 23-14 7558 467,01 \ 23-14 7579 \ 163,60 \ 23-14 7580 327,21 23-14 7581 I 490,81 23-14 7582 l 613,51 23-14 ; 7583 \ 687,13 23-14 7584 l L 736,21 23-14 7885 I  l 2309 90 70 23-14 7553 \ 103,78 23-14 7554 207,56 23-14 7555 l 311,34 23-14 7556 \ 389,18 23-14 7557 I 435,88 23-14 7558 I L 467,01 ' 23-14 7579 I 163,60 23-14 7580 I 327,21 23-14 7581 490,81 23-14 7582 I 613,51 23-14 7583 I 687,13 23-14 7584 736,21 23-14 7885 l  \  % milk fat/100 kg product  a 16,334 30 . 4. 90 Official Journal of the European Communities No L 110/ 19 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc b  % milk fat/100 kg product  17,801 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  9,175 d  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 1 00 kg product  10,363 e  o/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,834 f  % sucrose/100 kg product  2,295 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg ofproduct, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 110/20 Official Journal of the European Communities 30 . 4. 90 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative rable NotesCN code  dditionalcode Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit Germany DM France FF Greece Dr ' Ireland £ Irl Portugal Esc 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) 0 0 0 O O C) O C) C) o o o o o 0 C)  100 kg  193,98 193,98 193,98 193,98 193,98 193,98 193,98 193,98 229,48 229,48 229,48  100 kg of dry matter  198,98 198,98 198,98 - % sucrose content and 100 kg net  2,295 , 2,295 2,295  100 kg of dry matter  198,98 - % sucrose content and 100 kg net  2,295 2,295 2,295 2,295 2,295 2,295 2,295  100 kg of dry matter  198,98 - % sucrose content and 100 kg net  2,295 2,295 2,295 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 30. 4 . 90 Official Journal of the European Communities No L 110/21 (*) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). C) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (5) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in tne case of exports . No L 1 10/22 Official Journal of the European Communities 30 . 4 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts ||I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg ­ 0403 10 51 932,63 0403 10 53 II 993,27 0403 10 59 II 1 303,93 0403 10 91  0403 10 93 Il  0403 10 99 \ 0403 90 71 I 932,63 0403 90 73 \ II 993,27 0403 90 79 1 303,93 0403 90 91 \ II  0403 90 93 l  l 0403 90 99 \ II  1517 10 10 \  1517 90 10 \ \  \ 1704 10 11 \ II  1704 10 19 1 l  \ 1704 10 91 \ II  1704 10 99  1704 90 51 17-1 * 1704 90 55 17-4 * II 1704 90 61 17-4 * 1704 90 65 17-4 * II 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632 II  1704 90 99 17-3 * I 17-3 7632 II\  1806 20 10 18-1 * I 1806 20 30 18-1 * I 1806 20 50 18-1 * II 1806 20 70 18-1 * I 1806 20 90 18-2 * l 1806 31 00 18-1 * I 1806 32 10 18-4 # I 1806 32 90 18-4 * l 1806 90 11 18-4 * I 1806 90 19 18-1 I 1806 90 31 18-1 &lt; ¢ \ 30 . 4 . 90 Official Journal of the European Communities No L 110/23 Positive Negative CN code Additionalcode Notes Germany Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Table Nether ­ lands F1DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 1806 90 39 1806 90 50 1806 90 60 1806 90 70 180690 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 210610 90 2106 90 99 2905 44 11 6585 7585 6586 7586 7001 7002 7003 7004 7635 7636 7637 7642 No L 110/24 Official Journal of the European Communities 30 . 4 . 90 I 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy; Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ II  100 kg  2905 44 19 I Il  2905 44 91 \ Il  2905 44 99 \  3505 10 10 \ Il\  3505 10 90 II\  3  ¬23 60 11 \ II  3823 60 19 Il Il  3823 60 91 \ Il I  3823 60 99 \ Il   7001 I I   \ 7002 II   \ 7003   \ 7004 \   \ 7005 II   \ 7006 II   l 7007   \ 7008   \ 7009   \ 7010 \   l 7011 II   \ 7012   \ 7013   l 7015 I   \ 7016   \ 7017 l   l 7020  /  l 7021   7022   \ 7023   l 7024 II   l 7025 I   l 7026   \ 7027 I I   l 7028 I  /  l 7029   \ 7030 I \   l 7031 I  l 7032 I I   \ 7033 I   l 7035 I   I 7036 I  l 7037 I \   I 7040 I   l 7041 I   7042 l 484,65 30 . 4 . 90 Official Journal of the European Communities No L 110/25 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II \  100 kg -  7043 525,96  II 7044 Il 583,78  II 7045 I   II 7046 463,90  7047 507,27  7048 548,58 ¢  \ 7049 606,40  Il 7050 I '  \\ 7051 \ 489,60  7052 \ 532,97 l  Il 7053 574,28  7055 467,77  7056 \ 517,34  Il 7057 560,71  Il . 7060 699,48  II 7061 749,05  7062 l 792,42  7063 833,73  Il 7064 891,55  7065 722,10 l  II 7066 771,67  7067 \ 815,04  7068 I 856,35 \  Il 7069 914,17  II 7070 I 747,80  7071 797,37  Il 7072 840,74  7073 I 882,05  \\ 7075 II 775,54  Il 7076 l 825,11 l  7077 I 868,48  II 7080 I 1 361,65  \ 7081 I 1 411,22  7082 I 1 454,59  Il 7083 I 1 495,90  7084 I 1 553,72  7085 I 1 384,27  \ 7086 I 1 433,84 l  I 7087 I 1 477,21  \ 7088 I 1 518,52  \ 7090 I 1 409,97  \ 7091 I 1 459,54  7092 I 1 502,91  \ 7095 I 1 437,71  \ 7096 \ 1 487,28 No L 110/26 Official Journal of the European Communities 30 . 4 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IIII  100 kg   I 7100 C)   l 7101  «  7102 C)   \ 7103 C)   I 7104 o   I 7105 C)   I 7106 C)   \ 7107 C)  \ 7108 0.   l 7109 (')   l 7110   l 7111 C)   I 7112   7113 o   \ 7115 0  .  I 7116 C)   I 7117 0   I 7120   I 7121 C)   I 7122 (')   I 7123 l   7124   7125 C)   I 7126 o  !  I 7127 C)  7128  I 7129  I 7130 (l)  I 7131 (')  I 7132 (')  I 7133 o  I 7135 0)  I 7136 o  I 7137 C)  I 7140  I 7141 481,53 I 7142 0 524,90 I 7143 566,21 I 7144 o 624,03 I 7145 0)  I 7146 C) 504,15 I 7147 0) 547,52 I 7148 C) 588,83 I 7149 C) 646,65  \ 7150 (') 480,28 30 . 4. 90 Official Journal of the European Communities No L 110/27 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg   II 7151 o 529,85  I 7152 C) 573,22  \ 7153 C) 614,53  7155 (l) 508,02  II 7156 (') \ 557,59  I 7157 o 600,96  7160 C) 739,73  7161 C) 789,30  I 7162 832,67  \ 7163 /1\ \ 873,98  7164 o \ 931,80  \ 7165 O 762,35  II 7166 811,92  \ 7167 o 855,29  I 7168 C) 896,60  \ 7169 o 954,42  7170 C) 788,05  II 7171 o 837,62  I 7172 o 880,99  I 7173 922,30  \ 7175 C) 815,79  . \ 7176 0 865,36  l 7177 (l) 908,73 &gt;  7180 (') 1 401,90  7181 (1 ) \ 1 451,47  7182 o 1 494,84  7183 o 1 536,15  I 7185 o I 1 424,52  \ 7186 o 1 474,09  \ 7187 o 1 517,46  I 7188 1 558,77  7190 1 450,22  \ 7191 1 499,79  7192 1 543,16  I 7195 1477,96  \ 7196 (') 1 527,53  7200 I   7201 (1)  I 7202    \ 7203 I  \ 7204 502,64  \ 7205   l 7206 (1)   I 7207 (1)   7208 467,44 No L 110/28 Official Journal of the European Communities 30 . 4 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece ' Dr Ireland £ Irl Portugal Esc I \  100 kg   l 7209 0 525,26  \ 7210  ¢  I 7211 o L   l 7212    \ 7213 \ 493,14  Il 7215 C)  7216 I   \ 7217 479,57  7220 C)   l 7221 0 L 463,96  .I 7260 C) 742,66  I 7261 0 792,23  \ 7262 0 835,60  \ 7263 0 876,91  7264 934,73  7265 765,28  I 7266 o 814,85  \ 7267 O 858,22  \ 7268 o 899,53  \ 7269 (9 957,35  7270 0 790,98  \ 7271 840,55  \ 7272 C) 883,92  . \ 7273 0) 925,23  7275 818,72  l 7276 868,29  l 7300 C)   7301 0 460,68  7302 C) 504,05  7303 1 545,36  7304 603,18  7305 I   7306 483,30  7307 0 526,67  7308 o 567,98  7309 \ 625,80  7310 I 459,43  7311 n\ 509,00  7312 552,37  7313 593,68  7315 O 487,17  7316 536,74  7317 580,11  7320 C) 514,93  7321 564,50 30 . 4. 90 Official Journal of the European Communities No L 110/29 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   II 7360 0 796,32  Il 7361 0) 845,89 ¢  7362 889,26  Il 7363 0 930,57  7364 C) 988,39  II 7365 818,94  7366 C) 868,51  7367 911,88  Il 7368 \ 953,19  7369 0 \ 1 011,01  7370 C) \ 844,64  || 7371 o I 894,21  II 7372 o I 937,58  7373 0) 978,89  7375 o I 872,38  7376 C) 921,95  7378 \ 900,14  II 7400 511,05  7401 560,62  7402 C) 603,99  Il 7403 I 645,30  7404 /i\ 703,12  7405 C) 533,67  II 7406 o 583,24  || 7407 626,61 \\ 7408 C) 667,92  Il 7409 L 725,74  7410 559,37  7411 608,94  II 7412 o \ 652,31  Il 7413 C) 693,62  \ 7415 587,11  \ 7416 0) 636,68 "  || 7417 C) 680,05  \ 7420 614,87  I 7421 C) 664,44  l 7460 840,65  \ 7461  890,22  \ 7462 933,59  7463 o 974,90  \ 7464 1 032,72  l 7465 \ 863,27  7466 o 912,84  \ 7467 / ¢ 1 \ 956,21  \ 7468 997,52 No L 110/30 Official Journal of the European Communities 30. 4 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \  100 kg -  l 7470 C) 888,97  7471 C) 938,54  \ 7472 (') 981,91  \ 7475 C) 916,71  \ 7476 966,28  \ 7500 0 583,06  \ 7501 632,63  7502 C) 676,00  7503 o I 717,31  \ 7504 C) I 775,13  \ 7505: o 605,68  \ 7506 o I 655,25  \ 7507 0 698,62  \ 7508 739,93  \ 7509 o 797,75  \ 7510 631,38  \ 7511 C) 680,95   7512 0 724,32  \ 7513 o 765,63  \ 7515 C) 659,12  7516 708,69  \ 7517 0 752,06  \ 7520 o 686,88  \ 7521 0 736,45  l 7560 874,51  l 7561 o \ 961,39  l 7562 o 967,45  \ 7563 o 1 008,76  7564 o 1 066,58  7565 897,13  7566 C) 946,70  7567 990,07  \ 7568 C) 1 031,38  \ 7570 C) 922,83  7571 0 972,40  7572 1 015,77  7575 950,57  Il 7576 C) \ 1 000,14  Il 7600 O \ 855,36  Il 7601 C) 904,93  Il 7602 948,30  Il 7603 989,61  Il 7604 \ 1 047,43  Il 7605 \ 877,98  7606 927,55 30 . 4. 90 Official Journal of the European Communities No L 110/31 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 7607 o  100 kg  970,92  II 7608 1 012,23  7609 \ 1 070,05  7610 7611 C) 903,68 953,25  I 7612 \ 996,62  I 7613 (') l 1 037,93  I 7615 C) l 931,42  7616 C) 980,99  l 7620 C) 959,18  7700 \ 958,08  \\ 7701 C) 1 007,65  7702 1 051,02  II 7703 o 1 092,33  7705 C) l 980,70  \ 7706 0 1 030,27  7707 C) 1 073,64  II 7708 C) 1 114,95  7710 C) 1 006,40  7711 7712 C) C) 1 055,97 1 099,34  I 7715 1 034,14  7716 7720 (') 1 083,71 845,15  II 7721 \ 894,72  \ 7722 938,09  7723 i 979,40 7725 C) 867,77  7726 917,34  I 7727 C) 960,71  I 7728 (') 1 002,02  I 7730 893,47  7731 943,04  7732 986,41  I 7735 L 921,21  l 7736 970,78  I 7740 1 086,62  \ 7741 0) 1 136,19  7742 I 1 179,56  7745 1 109,24  \ 7746 1 158,81  7747 1 202,18 __ ~ 7750 I 1 134,94 __ 7751 C) 1 184,51  7758 . ' No L 110/32 Official Journal of the European Communities 30 . 4. 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France - FF Greece Dr Ireland £ Irl Portugal Esc \ ||  100 kg   7759 I-II   7760 C) 1 328,09  \ 7761 C) 1 377,66  7762 (') 1 421,03  ¢ ¢ 7765 o \ 1 350,71  7766 o 1 400,28  7768 IIL   7769 \ I  -  \ 7770 (') 1 376,41  \ 7771 o I 1 425,98  \ 7778 I 495,53  \ 7779 \ 545,10  \ 7780 o 1 569,56  \ 7781 C) 1 619,13  7785 (') L 1 592,18  \ 7786 (') 1 641,75  \ 7788 \ 803,30  \ 7789 \ 852,87  \ 7798 *   \ 7799 l   \ 7800 l 1 939,88  \ 7801 \ 1 989,45  \ 7802 2 032,82  \ 7805 1 962,50  \ 7806 \ 2 012,07  l 7807 \ 2 055,44  l 7808 I   I 7809 \   \ 7810 \ 1 988,20  I 7811 \ 2 037,77  I 7818 I L 535,78  l 7819 \ 585,35  \ 7820 \ 1 980,13  I 7821 \ I 2 029,70  II 7822 I 2 073,07  l 7825 l 2 002,75  l 7826 \ 2 052,32  I 7827 2 095,69  I 7828 l 843,55  I 7829 893,12  I 7830 l 2 028,45  I 7831 \ 2 078,02  I 7838 l 846,48  I 7840 l   \ 7841 \  30 . 4. 90 Official Journal of the European Communities No L 110/33 L Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 7842  100 kg   Il 7843   Il 7844 \   Il 7845 Il\  7846 Il   7847 ,   7848 IlI   7849 \ L   || 7850 \   7851   7852 7853 l  -  II 7855   7856 li   II 7857   II 7858 Il -   7859   7860   7861    || 7862 Il   7863   II 7864 I   7865   7866 \   II 7867 Il\   7868 Il   7869 !   || 7870 II   7871 \   7872 II   II 7873 II   7875   7876   II 7877   7878 II   7879   7900 (') L   7901 (')   \ 7902 l   7903 \   l 7904 l   \ 7905 \   7906 l   7907 l   l 7908 \  No L 110/34 Official Journal of the European Communities 30 . 4. 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg 7909 \ l  -  7910 o  ¢  \ 7911 0  .  \ 7912 0)  ¢  7913   7915 C)   \ 7916 0 L    \ 7917 0  \ 7918 II\   \ 7919  -  \ 7940 C)   7941 C)   7942 \ \   \ 7943 II   \ 7944 \ 460,37  \ 7945   l 7946   \ 7947   \ 7948 \   \ ¢ 7949 \ 482,99  \ 7950  -  \ 7951 \   \ 7952 \   \ 7953 \  \ 7955 \   l 7956 \   l 7957 \ L  ¢  l 7958 \    l 7959 I  \ 7960 o   l 7961 C)  l 7962 l 481,98  \ 7963 \ 523,29  l 7964 l 581,11  \ 7965 I   l 7966 \ 461,23  \ 7967 \ 504,60  \ 7968 \ 545,91  I 7969 l 603,73  \ 7970 \    \ 7971 \ 486,93  I 7972 l 530,30  l 7973 I 571,61  ¢ I 7975 \ 465,10  \ 7976 l 514,67 30 . 4 . 90 Official Journal of the European Communities No L 110/35 I I I Positive Negative &gt; CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I II DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \  100 kg   Il 7977 IlI 558,04 '  Il 7978 \ 492,86  I 79797980 \ 542,43603,68  \ 7981 653,25  7982 l 696,62  7983 \ 737,93  Il 7984 II 795,75  Il 7985 I 626,30  7986 \ 675,87  7987 \ 719,24  Il 7988 I 760,55 ¢ __ 7990 I 652,00  \ 7991 \ 701,57  7992 \ 744,94  Il 7995 \ 679,74  7996 l 729,31 Amounts to be deducted _ 51xx 20,34  Il 52xx II 42,99  53xx 68,78  54xx Il 95,07  Il 55xx Il 135,58  Il 56xx II 196,58  Il 570x II 305,04  Il 571x Il 305*04  572x II 427,06  573x 427,06  \\ 574x \ 549,08  l 5750 \ 549,08  l 5751 I 549,08  Il 5760 671,10  \ 5761 I 671,10  5762 671,10  5765 671,10  \ 5766 \ 671,10  \\ 5770 I 671,10  - Il 5771 \ 671,10  I 5780 l 793,12  5781 793,12  \ 5785 \ 793,12  \ 5786 793,12  579x \ 20,34 No L 110/36 Official Journal of the European Communities 30 . 4. 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg -  l 5808 \ 20,34  5809 20,34  \ 5818 20,34  \ 5819 20,34  \ 582x 20,34  5830 Il 20,34  \ 5831 l 20,34 &lt;  5838 \ I 42,99 ¢  584x 42,99  585x 42,99  \ 586x 68,78  587x 68,78  \ 590x 95,07  591x 95,07  594x 135,58  595x 135,58  \ 596x . 196,58  l 597x 196,58  598x I 305,04  599x l 305,04 Amounts to be deducted I 61xx I 15,84  l 62xx Il 33,49  l 63xx Il 53,58  l 64xx 74,06  l 65xx Il 105,62  66xx Il 153,15  670x Il 237,65  l 671x Il 237,65  l 672x Il 332,71  \ 673x II 332,71  l 674x Il 427,77  \ 6750 Il 427,77  l 6751 Il 427,77  \ 6760 522,83  \ 6761 522,83  l 6762 522,83  l 6765 l 522,83  l 6766 l 522,83  \ 6770 l 522,83  I 6771 \ 522,83  \ 6780 \ 617,89  \ 6781 l 617,89 30 . 4 . 90 Official Journal of the European Communities No L 110/37 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM FI Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ I  100 kg   ll 6785 I 617,89  6786 617,89  \\ 679x ll 15,84  6808 \ 15,84  Il 6809 \ L 15,84  ll 6818 \ 15,84  6819 I 15,84  682x \ 15,84 1  6830 6831 \ 15,8415,84  Il 6838 I 33,49  684x l 33,49  685x l 33,49  686x ll 53,58  \ 687x ll 53,58  690x l 74,06  69 lx ll 74,06 ,  \ 694x ll\ 105,62  695x |-I 105,62  696x I 153,15 697x I 153,15  \ 698x I 237,65  699x \ 237,65 (4) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tabled of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (OJ No L 188 , 1.7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 110/38 Official Journal of the European Communities 30 . 4 . 90 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine   1,150 1,188 1,114 1,197 1,197 1,153   1,010 1,010 1,010 1,015  1,274 1,274 1,019 1,099 1,099 1,193 1,064  0,968 0,968 0,977 0,977 1,021  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds: cereals  milk -  .  1,188 1,197 1,188   1,010 1,015 1,010  1,274 1,099 1,274  0,968 0,977 0,968 1,021  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,197 1,197 1,112   1,010  1,099 1,014  0,977 